            Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



CASA EXPRESS CORP,

                             Plaintiff,

             v.                                     Case No. 18-cv-11940 (AT) [rel. 19-cv-3123]

THE BOLIVARIAN REPUBLIC OF
VENEZUELA,

                             Defendant.



                   DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S
                           ANSWER TO THE COMPLAINT

       Defendant Bolivarian Republic of Venezuela (“the Republic”) hereby answers the

Complaint dated December 18, 2018 (Dkt. 1), and states as follows:

       The first paragraph of the Complaint, which is not numbered, sets forth information about

the Complaint and does not require a response.

       1.         The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 1, and on that basis denies the allegations.

       2.         The Republic admits the allegations in Paragraph 2.

       3.         The Republic admits the allegations in Paragraph 3.

       4.         The allegations in Paragraph 4 interpret the terms and conditions governing the

Debt Securities, and on that basis the Republic denies the allegations, and directs the Court to the

terms themselves.
              Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 2 of 14



         5.      The allegations in Paragraph 5 interpret the terms and conditions governing the

Debt Securities, and on that basis the Republic denies the allegations, and directs the Court to the

terms themselves.

         6.      The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 6, and on that basis denies the allegations.

         7.      Paragraph 7 describes the Complaint and does not require a response. To the

extent that Paragraph 7 makes any factual allegations, the Republic is without knowledge or

information sufficient to admit or deny the allegations of Paragraph 6, and on that basis denies

the allegations.

         8.      The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 8, and on that basis denies the allegations.

         9.      The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 9, and on that basis denies the allegations.

         10.     Paragraph 10 states a legal conclusion that does not require a response. To the

extent that Paragraph 4 makes any factual allegations, the Republic admits that it is a foreign

state.

         11.     Paragraph 11 states a legal conclusion that does not require a response. To the

extent that Paragraph 11 makes any factual allegations, the Republic admits that it is a foreign

state. The remaining allegations interpret the terms of the 1998 FAA and 2001 FAA, and on that

basis the Republic denies the allegations, and directs the Court to the terms of those documents.

         12.     Paragraph 12 states a legal conclusion that does not require a response. To the

extent that Paragraph 12 makes any factual allegations, it interprets the terms of the 1998 FAA


                                                      2
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 3 of 14



and 2001 FAA, and on that basis the Republic denies the allegations, and directs the Court to the

terms of those documents.

       13.     The Republic admits that, as of the date of filing of the Complaint, the Republic

had appointed as its agent the Consul General of Venezuela or, in the Consul’s absence or

incapacity, any official of the Consulate of Venezuela, which currently maintains offices at 7

East 51st Street, New York, New York 10022, for service of process for actions arising under the

1998 FAA and 2001 FAA. To the extent that Paragraph 13 can be read to suggest that the

Republic has appointed any person to serve as its authorized agent for service of process

generally, the Republic denies the allegation.

       14.     The allegations in Paragraph 14 interpret the terms of the relevant 1998 FAA and

2001 FAA, and on that basis the Republic denies the allegations, and directs the Court to the

terms of those documents.

       15.     Paragraph 15 states a legal conclusion that does not require a response. To the

extent that Paragraph 15 makes any factual allegations, it interprets the terms of the 1998 FAA

and 2001 FAA, and on that basis the Republic denies the allegations, and directs the Court to the

terms of those documents.

       16.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 16, and on that basis denies the allegations.

       17.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 17, and on that basis denies the allegations.

       18.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 18, and on that basis denies the allegations.


                                                     3
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 4 of 14



       19.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 19, and on that basis denies the allegations.

       20.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 20, and on that basis denies the allegations.

       21.     The allegations in Paragraph 21 interpret the terms of the relevant 1998 FAA and

2001 FAA, and on that basis the Republic denies the allegations, and directs the Court to the

terms of those documents.

       22.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 20, and on that basis denies the allegations.

       23.     The allegations in Paragraph 23 interpret the “applicable terms and conditions of

the Global Bonds,” and on that basis the Republic denies the allegations, and directs the Court to

the terms themselves.

       24.     The allegations in Paragraph 24 interpret the “applicable terms and conditions of

the Global Bonds,” and on that basis the Republic denies the allegations, and directs the Court to

the terms themselves.

       25.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 25, and on that basis denies the allegations.

       26.     The allegations in Paragraph 26 interpret the “applicable terms and conditions of

the Global Bonds,” and on that basis the Republic denies the allegations, and directs the Court to

the terms themselves.

       27.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 27, and on that basis denies the allegations.


                                                     4
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 5 of 14



       28.     The allegations in Paragraph 28 interpret the “applicable terms and conditions of

the Global Bonds,” and on that basis the Republic denies the allegations, and directs the Court to

the terms themselves.

       29.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 29, and on that basis denies the allegations.

       30.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 30, and on that basis denies the allegations.

       31.     The allegations in Paragraph 31 interpret the “applicable terms and conditions

governing the Global Bonds,” and on that basis the Republic denies the allegations, and directs

the Court to the terms themselves.

       32.     The allegations in Paragraph 32 interpret the “applicable terms and conditions

governing the Global Bonds,” and on that basis the Republic denies the allegations, and directs

the Court to the terms themselves.

       33.     Paragraph 33 states a legal conclusion that does not require a response. To the

extent that Paragraph 33 makes any factual allegations, it interprets the “applicable terms and

conditions governing the Global Bonds,” and on that basis the Republic denies the allegations,

and directs the Court to the terms themselves.

       34.     The allegations in Paragraph 34 interpret the “terms and conditions of the Global

Note,” and on that basis the Republic denies the allegations, and directs the Court to the terms

themselves.




                                                     5
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 6 of 14



       35.     The allegations in Paragraph 35 interpret the “terms and conditions of the Global

Note,” and on that basis the Republic denies the allegations, and directs the Court to the terms

themselves.

       36.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 36, and on that basis denies the allegations.

       37.     The allegations in Paragraph 37 interpret the “terms and conditions of the Global

Note,” and on that basis the Republic denies the allegations, and directs the Court to the terms

themselves.

       38.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 38, and on that basis denies the allegations.

       39.     The allegations in Paragraph 39 interpret the “terms and conditions of the Global

Note,” and on that basis the Republic denies the allegations, and directs the Court to the terms

themselves.

       40.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 40, and on that basis denies the allegations.

       41.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 41, and on that basis denies the allegations.

       42.     The allegations in Paragraph 42 interpret the “applicable terms and conditions

governing the Global Note,” and on that basis the Republic denies the allegations, and directs the

Court to the terms themselves.

       43.     Paragraph 43 states a legal conclusion that does not require a response. To the

extent that Paragraph 43 makes any factual allegations, it interprets the “applicable terms and


                                                     6
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 7 of 14



conditions governing the Global Bonds,” and on that basis the Republic denies the allegations,

and directs the Court to the terms themselves.

       44.     Paragraph 44 states a legal conclusion that does not require a response. To the

extent that Paragraph 44 makes any factual allegations, it interprets the “applicable terms and

conditions governing the Global Bonds,” and on that basis the Republic denies the allegations,

and directs the Court to the terms themselves.

       45.     The allegations in Paragraph 45 interpret the “applicable terms and conditions of

the Debt Securities,” and on that basis the Republic denies the allegations, and directs the Court

to the terms themselves.

       46.     The allegations in Paragraph 46 interpret the 1998 FAA, and on that basis the

Republic denies the allegations, and directs the Court to the 1998 FAA itself.

       47.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 47, and on that basis denies the allegations.

       48.     The allegations in Paragraph 48 interpret the “applicable terms and conditions of

the Global Note,” and on that basis the Republic denies the allegations, and directs the Court to

the terms themselves.

       49.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 49, and on that basis denies the allegations.

       50.     Paragraph 50 states a legal conclusion that requires no response. To the extent

that Paragraph 50 states any factual allegations, the Republic denies the allegations.




                                                     7
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 8 of 14



       51.     Paragraph 51 states a legal conclusion that requires no response. To the extent

that Paragraph 51 states any factual allegations, the Republic is without knowledge or

information sufficient to admit or deny the allegations, and on that basis denies the allegations.

       52.     The Republic’s responses to paragraphs 1 through 51 are incorporated by

reference as though set forth fully herein.

       53.     The Republic admits that the Global Bonds matured on August 15, 2018, at which

time the entire principal amount of the Global Bonds became due and payable.

       54.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 54, and on that basis denies the allegations.

       55.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 55, and on that basis denies the allegations.

       56.     Paragraph 56 states a legal conclusion that requires no response. To the extent

that Paragraph 56 makes any factual allegations, the Republic is without knowledge or

information sufficient to admit or deny the allegations, and on that basis denies the allegations.

       57.     The Republic’s responses to paragraphs 1 through 51 are incorporated by

reference as though set forth fully herein.

       58.     The Republic admits that the Global Note matured on August 15, 2018, at which

time the Republic was required to redeem the Global Note at par.

       59.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 59, and on that basis denies the allegations.

       60.     The Republic is without knowledge or information sufficient to admit or deny the

allegations of Paragraph 60, and on that basis denies the allegations.


                                                     8
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 9 of 14



       61.     Paragraph 61 states a legal conclusion that requires no response. To the extent

that Paragraph 61 makes any factual allegations, the Republic is without knowledge or

information sufficient to admit or deny the allegations, and on that basis denies the allegations.

       With regard to the “WHEREFORE” clause and subsequent numbered paragraphs on page

9 of the Complaint, the Republic is without knowledge or information sufficient to admit or deny

the allegations of the Complaint, and on that basis denies that Plaintiff is entitled to any relief

whatsoever.

       All allegations contained in the Complaint that are not specifically admitted or otherwise

addressed in this Answer are denied.

                                  AFFIRMATIVE DEFENSES

                                  AFFIRMATIVE DEFENSE I:
                                      IMPOSSIBILITY

       62.     The government of Interim President Juan Guaidó (the “Interim Government”) is,

as a matter of U.S. law, the only recognized government of the Republic and solely authorized to

assert the interests of the Republic in U.S. courts. Only the Interim Government can exercise the

authority to defend claims against the Republic brought in U.S. courts. See Guaranty Trust Co.

v. United States, 304 U.S. 126, 137–38 (1938); Pfizer v. Government of India, 434 U.S. 308,

319–20 (1978); see also Republic of Panama v. Air Panama Internacional, S.A., 745 F. Supp.

669, 673 (S.D. Fla. 1988) (deferring to Executive Branch recognition of Delvalle government of

Panama and rejecting notices of appearances filed by attorneys representing the Noriega regime).

       63.     Under present circumstances, it is impossible for the Interim Government to

perform or to settle the financial debt contracts at issue in this case because the Interim



                                                      9
         Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 10 of 14



Government does not currently have access to, or control over, the financial resources and

relevant financial documents of the Republic.

       64.     The Interim Government cannot access the Republic’s financial resources and

relevant financial documents because of the continued domination of the country by former

President Maduro and his associates. That regime is illegitimate, but the Maduro group has

nonetheless refused to relinquish power and continues to exercise a significant degree of control

over Venezuelan governmental and financial institutions. As a result, it is at present impossible

for the Interim Government to access the financial resources and relevant financial documents of

the Republic necessary to resolve the massive debt outstanding. See 407 E. 61st Garage, Inc. v.

Savoy Fifth Ave. Corp., 244 N.E.2d 37, 41 (N.Y. 1968) (citing Restatement (First) of Contracts §

457 (1932)).

       65.     These circumstances could not have been foreseen by the parties at the time that

these debt contracts were incurred.

                                AFFIRMATIVE DEFENSE II:
                                  STATE OF NECESSITY

       66.     The Republic currently faces an unparalleled, complex humanitarian crisis caused

by the misconduct of the Maduro group. Since Mr. Guaidó assumed the office of Interim

President in January 2019, the Maduro group has refused to relinquish power and has refused to

permit humanitarian assistance to enter the country. The country has been wracked by blackouts,

hyperinflation, and shortages of food and medicine. The Republic’s citizens lack access to the

most basic necessities, including food, potable water, healthcare, and sanitation. These

circumstances have resulted in one of the world’s largest mass migrations, as millions of



                                                   10
          Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 11 of 14



Venezuelans have been forced to seek refuge in other countries in the region and throughout the

world.

         67.    It is well-settled that customary international law is a part of U.S. law, see The

Paquete Habana, 175 U.S. 677, 700 (1900) (“International law is part of our law … .”); Kadic v.

Karadzic, 70 F.3d 232, 246 (2d Cir. 1995) (accepting “the settled proposition that federal

common law incorporates international law”), and U.S. courts apply defenses derived from

customary international law in cases involving foreign sovereigns, e.g., Yousuf v. Samantar, 699

F.3d 763, 768–69 (4th Cir. 2012) (“‘Head-of-state immunity is a doctrine of customary

international law’ pursuant to which an incumbent ‘head of state is immune from the jurisdiction

of a foreign state’s courts.’”).

         68.    One such defense drawn from customary international law is the doctrine of

necessity (état de nécessité). Under that doctrine, a state’s obligations may be excused where an

essential interest of the state is put in “extreme peril” that “represents a grave danger to the

existence of the State itself, its political or economic survival, the continued functioning of its

essential services, the maintenance of internal peace, [or] the survival of a sector of its

population.” Yearbook of the International Law Commission, 1980, vol. II, pt. 1, p. 14. See also

Republic of Argentina v. BG Grp. PLC, 715 F. Supp. 2d 108, 124 (D.D.C. 2010), aff’d, 555 F.

App’x 2 (D.C. Cir. 2014) (citing Case Concerning The Gabcikovo–Nagymaros Project

(Hungary/Slovakia), 1997 I.C.J. 7, for the proposition that “the ‘state of necessity’ doctrine, as

codified in Article 25 of the International Law Commission’s Articles on State Responsibility, is

limited to circumstances in which there is ‘grave and imminent peril’”). The doctrine

“recognizes … that the duty of a Government to ensure the proper functioning of its essential


                                                      11
         Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 12 of 14



public services outweighs that of paying its debts. No State is required to execute, or to execute

in full, its pecuniary obligation if this jeopardizes the functioning of its public services and has

the effect of disorganizing the administration of the country.” Yearbook of the International Law

Commission, 1980, vol. II, pt. 2, p. 37.

       69.     Present circumstances in the Republic threaten grave and imminent peril to

millions of the Republic’s citizens and thus amount to a state of necessity under customary

international law. The Republic cannot, consistent with its obligations to its citizens under

international law, allocate extremely limited financial resources at this time to pay or settle

financial debts while its citizens are starving and lack access to the most basic necessities. The

obligation of the Republic to perform its obligations at this time under the relevant financial debt

contracts is therefore deferred in light of the Republic’s current state of necessity.

                                 AFFIRMATIVE DEFENSE III:
                                  INTERNATIONAL COMITY

       70.     The Interim Government of President Juan Guaidó, together with the National

Assembly, is formulating a comprehensive plan for addressing the humanitarian crisis, to be

followed by a sustainable economic recovery plan, to be supported by the international

community, and an orderly, consensual debt restructuring of all of the legitimate claims against

the Republic and its state-owned enterprises.

       71.     The Republic’s orderly, consensual debt restructuring plan, once adopted, will be

fully consistent with the law and foreign policy of the United States.

       72.     The United States has expressed its strong support for the Interim Government

and has emphasized the need for an expeditious resolution of the current humanitarian crisis.

According to President Trump, the United States has firmly committed itself to “rebuilding

                                                      12
         Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 13 of 14



Venezuela’s infrastructure and economy,” and “supporting the effort to restore democracy and

stability in Venezuela.” President Donald J. Trump Stands for Democracy in Venezuela (May 1,

2019), available at https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-

stands-democracy-venezuela/. As the Treasury Department has explained, “The United States

fully supports the efforts of Interim President Juan Guaidó to address the endemic corruption,

human rights abuses, and violent repression that has become the hallmark of the illegitimate

Maduro group, and looks forward to the restoration of a democratically elected government for

the people of Venezuela.” U.S. Dep’t of the Treasury, Press Release, Treasury Sanctions

Governors of Venezuelan States Aligned with Maduro (Feb. 25, 2019), available at

https://home.treasury.gov/news/press-releases/sm616.

       73.     Under principles of international comity, this Court should abstain from

exercising jurisdiction or stay this action in order to allow the Interim Government to address the

humanitarian crisis and to develop and implement its program to settle legacy claims, including

the claims at issue here, through an orderly, consensual debt restructuring plan. See Canada

Southern Railway Co. v. Gebhard, 109 U.S. 527, 539 (1883).

       WHEREFORE, Plaintiff’s claims should be dismissed without prejudice, or,

alternatively, the case should be stayed.


Dated: June 21, 2019                                 /s/ Kent A. Yalowitz
                                                     Kent A. Yalowitz
                                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                                     250 West 55th Street
                                                     New York, NY 10019-9710
                                                     Telephone: +1 212.836.8000
                                                     Fax: +1 212.836.8689
                                                     kent.yalowitz@arnoldporter.com


                                                    13
Case 1:18-cv-11940-AT Document 36 Filed 06/21/19 Page 14 of 14




                                 E. Whitney Debevoise (pro hac vice)
                                 Stephen K. Wirth
                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                 601 Massachusetts Ave., N.W.
                                 Washington, DC 20001-3743
                                 Telephone: +1 202.942.5000
                                 Fax: +1 202.942.5999
                                 whitney.debevoise@arnoldporter.com

                                 Attorneys for the Bolivarian Republic of
                                 Venezuela




                                14
